84604: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25973: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84604


Short Caption:IN RE: EXPRESS LIEN, INC., D/B/A LEVELSET (SCR 42.5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Other - Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerExpress Lien, Inc.Christopher S. Connell
							(Connell Law)
						


PetitionerLevelset


RespondentState Bar of NevadaDaniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/13/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


04/25/2022Filing FeeFiling fee due for Appeal. (SC).


04/25/2022Petition/BarFiled Verified Petition of Express Lien, Inc., D/B/A Levelset for Approval to Offer Group Legal Services Pursuant to Supreme Court Rule 42.5. (SC).22-12886




04/25/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC).22-12888




04/25/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days. (erified Petition of Express Lien, Inc., D/B/A Levelset for Approval to Offer Group Legal Services Pursuant to Supreme Court Rule 42.5.) (SC).22-12890




04/25/2022Filing FeeE-Payment $250.00 from Christopher S. Connell. (SC)


04/25/2022Notice/IncomingFiled Petitioner's Certificate of Service. (SC)22-13049




04/26/2022Order/ProceduralFiled Order of Referral to State Bar.  The State Bar shall have sixty days from the date of this order within which to file points and authorities evaluating petitioner's compliance with SCR 42.5.  Within thirty days thereafter, petitioner may file responsive points and authorities and any supplemental documents deemed necessary by the State Bar.  Upon receipt of petitioner's response and further documentation, if any, the petition shall be deemed submitted for this court's final review.  (SC)22-13169




06/27/2022MotionFiled Respondent's Response and Recommendations. (SC)22-20215




07/18/2022MotionFiled Petitioner's Response to Order in Support of Verified Petition of Express Lien, Inc. DBA Levelset for Approval to Offer Group Legal Services Pursuant to Supreme Court Rule 42.5. (SC)22-22547




08/19/2022Order/Dispositional BarFiled Order Granting Petition for Clarification of Legal Services Plan. "We grant the petition, subject to the State Bar's recommendations and agreed to by Express Lien Inc., as incorporated into its revised provider attorney agreement." En Banc.22-25973





Combined Case View